435 F.2d 553
Nathaniel JACKSON, Petitioner-Appellant,v.Louis S. NELSON, Warden, Respondent-Appellee.
No. 25666.
United States Court of Appeals, Ninth Circuit.
January 4, 1971.

Appeal from the United States District Court for the Northern District of California; George B. Harris, Judge.
Nathaniel Jackson, in pro. per.
Thomas C. Lynch, Cal. Atty. Gen., Derald E. Granberg, Sanford Svetcov, Deputy Attys. Gen., San Francisco, Cal., for appellee.
Before CHAMBERS, HAMLEY and MERRILL, Circuit Judges.
PER CURIAM:


1
The order of the district court denying habeas corpus relief is affirmed.


2
The state sentence on a heroin offense was stiffer because of prior judgments against petitioner for marihuana offenses. Prior to the heroin offense, California by statute increased its recidivist penalties in the field.


3
Contentions of equal protection, bill of attainder, double jeopardy and ex post facto are made. These have no merit. See Spencer v. Texas, 385 U.S. 554, 87 S.Ct. 648, 17 L.Ed.2d 606; Gryger v. Burke, 334 U.S. 728, 68 S.Ct. 1256, 92 L.Ed. 1683, and Wey Him Fong v. United States, 9 Cir., 287 F.2d 525.